Citation Nr: 1400623	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of this appeal, jurisdiction over this matter was transferred to the RO in Oakland, California.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing loss.

2.  The Veteran was exposed to hazardous noise in service.

3.  The Veteran's bilateral hearing loss is related to in-service hazardous noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

The claim for service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Particular consideration has been given to the additional development that may be required by the Veteran's recent submission of evidence, including medical documents from the VA Medical Center (VAMC) in Fresno, California.  As discussed in more detail below, however, the Board finds that the Veteran's claim for service connection for bilateral hearing loss is fully substantiated by evidence already of record.  Given the favorable outcome noted above, further development of evidence could not result in any additional benefit, as the grant of service connection is a full grant of the benefit sought.  For these reasons, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 506.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran asserts that his bilateral hearing disability is related to military noise exposure while on active duty.  Specifically, he contends that the sound of artillery fire for over two years while field training in Germany lead to his current hearing impairment.  See e.g., April 2009 Veteran letter.

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes.  In April 2010, the Veteran underwent a VA hearing examination.  Pure tone thresholds, in decibels (dB), were as follows:

HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
20
20
30
70
75
LEFT
15
20
30
75
80

There is no indication in the record that these audiometric results are unreliable or otherwise inadequate.  Thus, the evidence above sufficiently establishes a current bilateral hearing loss disability, as the pure tone thresholds at both 3000 and 4000 Hz - in both the right and left ears - are greater than 40 dB.  See 38 C.F.R. § 3.385 ("Disability due to impaired hearing").

Additionally, the Board finds that the Veteran was exposed to hazardous military noise (i.e., suffered acoustic trauma) during service.   The Veteran has stated how he was responsible for laying communications lines for the firing range and was in close proximity to artillery fire without hearing protection.  See e.g., July 2008 VA Form 21-4138.  The Veteran's DD Form 214 reflects that he served as a field communications crewman while serving with the Army, including service in Europe.  Although Veterans Benefits Administration (VBA) Fast Letter 10-35 does not list this military occupational specialty (MOS), the Board notes that every MOS with a "field" designation conveys a moderate or high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Board finds that the Veteran's competent lay accounts of having been exposed to artillery fire without hearing protection are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.

Finally, the Board finds that the weight of the lay and medical evidence is at least in equipoise on the question of whether the Veteran's current bilateral hearing loss disability is related to hazardous noise exposure.  The evidence in the Veteran's favor includes two VA audiological consultations.  A single VA audiologist who conducted evaluations in August 2004 and November 2006 opined that "it is more likely than not that [the Veteran's] hearing loss is partially related to events encountered during time served in the military" and that results were "consistent with high intensity sounds."  In reaching these opinions, the VA audiologist considered the Veteran's statements regarding in-service noise exposure as well as post-service employment that involved noise exposure, but for which the Veteran used hearing protection devices.

In April 2010, however, the same VA audiologist opined that "hearing loss is not as likely as not due to or aggravated by events encountered during time served in the military."  Although the audiologist's rationale indicates that the Veteran's hearing loss is consistent with hearing loss resulting from high intensity sounds ("noise history in service"), the apparent deciding factor was that the Veteran's audiological examination at service separation showed hearing within normal limits in both ears.  In so recognizing, the Board observes that the VA audiologist stated that the Veteran's tinnitus disability - which was first reported in service - "is secondary to patient's hearing loss and exposure to loud sounds."  While the VA audiologist correctly observed that the Veteran's hearing was within normal limits at service separation, evidence of hearing loss at service separation is not a prerequisite for service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Thus, the Board finds that the rationale from the April 2010 VA hearing examination - which provides no alternative explanation for how or where the Veteran developed a hearing loss disability, and which recognizes tinnitus as secondary to in-service hearing loss - is not probative of whether the Veteran's current bilateral hearing loss resulted from in-service noise exposure.

Other evidence includes lay statements from the Veteran's wife and brother-in-law.  In letters submitted in April 2009, both the Veteran's wife and brother-in-law indicate that the Veteran has had difficulty hearing since at least 1969.  The Board finds that the Veteran's wife and brother-in-law are both competent to share their observations of the Veteran's hearing ability, and that both are credible in presenting their respective observations.  See Layno, 6 Vet. App. at 469-71.

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.  Although the VA audiologist reaches competing opinions, those opinions consistently reflect that the Veteran's bilateral hearing loss is consistent with high intensity sounds.  The Veteran's statements demonstrate exposure to high intensity sounds during active duty, and there is evidence that symptoms of hearing impairment were observable shortly after the Veteran's separation from service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d), 3.385.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


